DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/30/2021 has been entered. Claims 1-23 remain pending in the application. Claims 24-25 are new. Claims 1-15 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 11/29/2019.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 9/9/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-15 directed to a method non-elected without traverse.  Accordingly, claims 1-15 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Abstract has been amended as follows: 
The present invention provides a system and a method for measuring an impedance of one or more target cells before and after an electroporation protocol has been applied to the one or more target cells. A result of the impedance measurement provides a feedback control that can be implemented during and/or after the electroporation protocol to customize an electrical treatment for a particular target cell or cellular tissue.


1.- 15. (Canceled)
16. (Currently Amended) A device for 
an electrode array comprising a plurality of electrodes; 
a pulsing and impedance measurement system coupled to the electrode array, the pulsing and impedance measurement system comprising: 
an impedance measurement system configured to measure a first impedance of the one or more target cells following 
an electric field generator configured to apply an electroporation protocol to the one or more target cells after the first impedance of the one or more target cells is measured, wherein the electroporation protocol comprises one or more adjustable parameters; 
the impedance measurement system further configured to measure a second impedance of the one or more target cells following the application of the electroporation protocol to the one or more target cells; 
a computer processing system running associated software, wherein the computer processing system is configured to compare the first impedance and the second impedance of the one or more target cells to determine if the application of the electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells; 
the computer processing system further configured to provide feedback to the electric field generator to adjust the one or more adjustable parameters of the electroporation protocol 
the electric field generator further configured to apply a subsequent electroporation protocol to the one or more target cells, wherein the subsequent electroporation protocol comprises the adjusted one or more adjustable parameters.
18. (Currently Amended) The device of claim 16, wherein the pulsing and impedance measurement system comprises: 
a plurality of relays, one of each of the plurality of relays coupled to one electrode of the electrode array;
wherein the electric field generator is coupled to the plurality of relays; 
wherein the impedance measurement system is coupled to the plurality of relays; and 
wherein a controller is coupled to the plurality of relays.
20. (Currently Amended) The device of claim 18, wherein the controller is configured to selectively couple the electric field generator or the impedance measurement system to the plurality of electrodes of the electrode array using one or more relays of the plurality of relays, wherein; 
the controller is configured to couple the impedance measurement system to the electrode array using one or more relays of the plurality of relays to measure the first impedance of the one or more target cells following the introduction of the one or more molecules to be delivered to the one or more target cells; 
the controller is configured to couple the electric field generator to the electrode array using one or more relays of the plurality of relays to apply the electroporation protocol to the one or more target cells; and 
the controller is configured to couple the impedance measurement system to the electrode array using one or more relays of the plurality of relays to measure the second impedance of the one or 
21. (Currently Amended) The device of claim 17, wherein the 
22. (Currently Amended) The device of claim 18, wherein the electric field generator is configured to generate a voltage of between 50 V/cm and 250 V/cm.
23. (Currently Amended) The device of claim 20, wherein the controller is configured to continue to couple the one or more relays of the plurality of relays between the electric field generator and the electrode array to apply the electroporation protocol to the one or more target cells and is configured to continue to couple the one or more relays of the plurality of relays between the impedance measurement system and the electrode array to measure the second impedance of the one or more target cells until a comparison of the first impedance and the second impedance of the one or more target cells indicates that the second impedance is lower than the first impedance by a predetermined amount.
Authorization for the examiner’s amendment to the abstract and claims 16, 18, and 20-23 was given in an interview with Molly Sauter on 1/25/2022.
Allowable Subject Matter
Claims 16-25 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 16, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a device for the delivery of electroporation and measurement of impedance of one or more target cells as claimed in claim 16 comprising the computer processing system further configured to provide feedback to the 
Abassi (U.S. PG publication 20060121446) teaches a device (see figure 3) comprising an electrode array (figure 3, item 330 and 340) and a pulsing and impedance measurement system (figure 3, item 380, 300; signal generator and computer as disclosed in paragraph [0127], and electronic circuity/switches and software as disclosed in paragraph [0133]-[0135]) coupled to the electrode array (see figure 3) comprising a computer processing system running associated software (software; paragraph [0135]), wherein the computer processing system is configured to compare the first impedance and the second impedance of the one or more target cells to determine if the application of the electroporation protocol has been effective in delivering the one or more molecules to the one or more target cells based upon the comparison of the first impedance and the second impedance of the one or more target cells (paragraph [0135] and [0117]); however Abassi does not teach the computer processing system further configured to provide feedback to the electric field generator to adjust the one or more adjustable parameters of the electroporation protocol based upon the comparison of the first impedance and the second impedance of the one or more target cells; and the electric field generator further configured to apply a subsequent electroporation protocol to the one or more target cells, wherein the subsequent electroporation protocol comprises the adjusted one or more adjustable parameters. Additionally there does not appear to be any motivation to modify Abassi to teach the claimed feedback to adjust the one or more adjustable parameters of the electroporation protocol based upon the comparison of the first impedance and the second impedance of the one or more target cells. Thus claim 16 is allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783